Citation Nr: 0508490	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  99-24 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of a shell fragment wound to the right lower 
extremity, to include injury to the posterior tibial nerve.

2.  Entitlement to a rating in excess of 10 percent for 
residual scarring from a shell fragment wound to the right 
lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1971, from August 1972 to November 1972, and from 
April 1981 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.

This case was remanded by the Board in February 2001 and 
October 2003 for further development and is now ready for 
appellate review.

As a final procedural matter, it appears that the veteran may 
have attempted to raise claims with respect to a respiratory 
disorder and for a total disability rating based on 
individual unemployability (TDIU).  If he desires to pursue 
these claims, he should do so with specificity at the RO.  
Since these claims are not on appeal, they will not be 
considered by the Board at this time.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The neurological involvement of the right lower extremity 
includes subjective complaints of a burning pain, severe at 
time, and weakness; objective evidence shows an absent 
Achilles reflex, and "significant" atrophy of the right 
calf musculature. 

3.  The neurological involvement of the veteran's right lower 
extremity is most consistent with "severe" incomplete 
paralysis of the posterior tibial nerve.

4.  The veteran's right anterior shin scar is manifested by 
subjective complaints of pain to touch; objective findings 
include tenderness.  The scar measures approximately 4 cms. X 
2 cms. and does not limited motion of the leg.

5.  The veteran's right medial calf scar is manifested by 
subjective complaints of pain to touch; objective findings 
include objective tenderness.  The scar measures 
approximately 2 cms. X 4 cms. and does not limited motion of 
the leg.

6.  None of the veteran's scars are shown to be over 
approximately 8 sq. cm. in size. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no more, for 
the residuals of a shell fragment wound to the right lower 
extremity, to include injury to the posterior tibial nerve, 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 
4.124a, Diagnostic Code (DC) 8625 (2004).

2.  The criteria for a separate rating of 10 percent, but no 
more, for residual scarring of the right anterior shin from a 
shell fragment wound to the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7801, 7802, 7803, 
7804, 7805 (2002) (2004).

3.  The criteria for a rating in excess of 10 percent for 
residual scarring of the right medial calf from a shell 
fragment wound to the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7801, 7802, 7803, 
7804, 7805 (2002) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he is entitled to higher ratings 
for the residuals of shell fragment wounds to his right lower 
extremity.  After a review of the evidence, the Board finds 
that a 20 percent rating, but no more, is warranted for 
"severe" incomplete paralysis of the posterior tibial 
nerve.  Further, the Board concludes that separate 
compensable ratings are warranted for two individual scars, 
one on the right anterior shin and one on the right medial 
calf.  

Relevant Law and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Service Injury.  In rendering a determination on missile 
injuries, the analysis must start with a review of the extent 
of the original traumatic injury, and the course of the 
disability in the ensuing years.  

The service medical records reflect that the veteran 
sustained multiple fragment wounds to the chest, right arm 
and both legs in August 1970 from a booby trap during his 
service in Vietnam.  There was no artery or nerve 
involvement.  A right lower leg X-ray showed eight irregular 
densities scattered over the anterior and medial aspect of 
the mid-portion of the lower leg, in a 5 cm. X 12 cm. area.  
There was no evidence of acute bony trauma to the knee.  

Subsequently, the area was debrided.  It appears he was 
transferred to a convalescence unit three weeks after the 
injury.  It is not clear when he was returned to duty but the 
record suggests that he remained for a period in Vietnam.  He 
was awarded the Purple Heart.  

In July 1971, the veteran reported that he experienced an 
occasional burning sensation after long walks on the sole of 
his left foot.  Deep tendon reflexes of the legs, light 
touch, pinprick, vibratory, and position sensation were 
normal.  Pulses were intact.  The final diagnosis was 
paresthesia, left foot, probably secondary to slightly 
decreased blood supply to the foot.  The August 1971 
separation examination report showed a normal clinical 
evaluation of the veteran's lower extremities.

Post-First Period of Active Duty Medical Evidence.  In an 
October 1971 VA examination, the veteran related that he 
sustained multiple fragment wounds to the chest, right 
forearm, left hand, both thighs, and both lower legs while 
engaged in combat.  He denied bone fractures, blood vessel, 
or muscle damage.  He complained of paresthesia of the medial 
aspect of the right lower leg.  Physical examination showed 
six scars of the right lower leg with the largest measured at 
2 in. X 3/4 in. on the anterior right leg region.  The final 
diagnoses included multiple retained shrapnel wounds, lower 
legs without significant blood vessel or bone damage, and 
sensory nerve neuropathy, both lower legs.

Service connection was granted in December 1971, with a 
noncompensable rating assigned to the residuals of fragment 
wounds to the arms and legs.  In a December 1975 annual 
physical and March 1980 active duty training physical, the 
clinical evaluation of his lower extremities was normal.  

Return to Active Duty.  In April 1981, the veteran returned 
to active duty.  In May 1982, he reported that his right leg 
only bothered him when he ran over two miles.  He sought a 
permanent profile.  Physical examination revealed pre-tibial 
edema and he was profiled for three months.  Naprosyn was 
also prescribed.  In a December 1983 consultation note, he 
complained of pain with running especially in cold weather.  
A physical examination was normal.  The diagnosis was chronic 
calf pain secondary to old war injury.  He was discharged 
from military service in April 1984.

Post-Second Period of Active Duty Medical Evidence.  In an 
October 1986 annual Reserves physical, multiple shrapnel 
wounds of the lower extremity were noted.  The veteran 
related he had difficulty in sustained running.  In an August 
1990 quadrennial examination, shrapnel scars were noted of 
the right forearm and left chest but no mention was made of 
the scars to the lower right leg.

In a September 1990 VA orthopedic examination, the veteran 
referenced the shrapnel wound injuries, and noted that the 
left leg was worse than the right, but indicated that he had 
no real trouble with his legs, except that on occasion a 
piece of shrapnel would work itself out.  The examiner 
reported that he felt one foreign body in the mid-right leg 
and noted several smaller wounds on the right leg.  An X-ray 
showed approximately eight small metallic foreign bodies in 
the soft tissues of the right lower leg, approximately 1- 4 
mm. in diameter.  The tibia and fibula were otherwise 
unremarkable.

Apparently in June 1991, the veteran had multiple residual 
fragments removed from the right lower leg.  In the late 
1990s, he reported residual neuromuscular symptoms, including 
numbness in the legs and feet.  A private physician noted 
tender points over the right calf and right lower leg, and 
pain to deep palpation in the involved joint and muscle area.  
Nerve root retention test was negative.  The final diagnoses 
included neuropathy.  

Current Claim.  In August 1998, the veteran filed the current 
claim for an increased rating.  In a September 1998 VA 
examination, he complained of increasing irritation of his 
right lower extremity sciatic nerve, which caused him to have 
pain and a burning sensation in both lower legs, ankles, and 
feet.  He maintained that he had damage to the nerves and 
muscles of the lower legs.  

Symptoms included painful flare-ups, restriction of body 
movement, difficulty moving the ankle joint, and fatigue of 
the muscles of the lower extremities, which reduces his 
ability to walk, run, bend, and stoop.  He reported that the 
scars were sensitive to touch and that repetitive 
manipulation of the scars and cold weather causes muscular 
spasm in the lower extremities.  

Physical examination revealed a 4 cm. X 1/2 cm. scar on the 
right anterior shin, somewhat tender with adherence to the 
underlying soft tissue.  There was no underlying tissue loss 
and slight disfigurement of the surrounding tissue secondary 
to normal contraction over the years.  There was no 
limitation of function, no breakdown, no inflammation, no 
edema, no keloid formation, and no burn marks.  

There was also a 5 cm. X 1 cm. linear scar on the right 
medial calf, which was adherent to the underlying tissue.  
The texture was soft, slightly depressed, and pale-appearing.  
There was no underlying tissue loss, slight disfigurement 
secondary to contraction, but no limitation of function, 
breakdown, inflammation, edema, keloid formation, or burn.  
The examiner noted that there was sensitivity present on all 
of the scars of the lower extremities.  There was mild 
tenderness of the larger scar of the right anterior shin; 
however, there was no keloid formation.  

With respect to the neurologic evaluation, the examiner noted 
that the muscle groups of the leg did not appear to have any 
diminished strength, and motor function was 5/5 bilaterally.  
The muscle groups could move the joints with comfort, 
endurance, and strength, and the veteran could accomplish 
activities of daily living.  The final diagnoses included 
residuals of fragment wound to both legs with retained 
foreign bodies.

By rating decision dated in March 1999, the RO increased the 
veteran's right leg disability to 10 percent.  He disagreed 
with the rating and the issue remained on appeal.

In a February 2001 private treatment record, the physician 
noted that the veteran had significant lower extremity 
neuropathic pain and sensitivities which appeared to be due 
to prior trauma.  The physician related that the 
fragmentation trauma the veteran sustained in the military 
service could account for the residual findings.

By rating decision dated in September 2002, the RO separately 
evaluated the veteran's right leg disability into scar 
residuals and neurological involvement, and assigned a 10 
percent rating for each effective to the date he filed his 
claim for an increased rating.  He has continued to disagree 
with the current evaluations.

In a March 2004 VA scar examination, shrapnel wounds of the 
right leg were noted.  He had "three small sized, well-
healed, nondisfiguring, nonimpairing, nontender scars and one 
tender scar.  There was a 2 cm. X 2 cm. scar on the anterior 
medial side of his lower thigh.  The examiner noted that it 
was well-healed, supple, nondisfiguring, impairing or tender.  
There were 4 cm. X 2 cm. and 2 cm. X 2 cm. scars on the 
medial anterior area of the right shin, and a 2 cm. X 4 cm. 
vertical scar on the anterior right shin, slightly purplish 
and tender.  The examiner related that there was no 
significant underlying soft tissue mass and no significant 
deep tissue injury associated with the scars.  

In a March 2004 neurological examination, the veteran 
complained of burning pain in the leg from the knee downward, 
on the lateral aspect of the calf and into the toe and foot.  
He denied flare-ups and estimated the pain as an 8/10.  He 
reported that he could not walk more than 2-2 1/2 blocks 
without increased pain.  He denied weakness.  The examiner 
also noted that the veteran had developed lumbar 
radiculopathy, which occurred in 1990 in a job-related 
incident.  

Physical examination revealed motor strength of 5/5 
throughout, and hyperpathia to touch on the distribution of 
the posterior tibial nerve on the right.  The final diagnosis 
was hyperpathia following gunshot wound to the right leg and 
injury of the posterior tibial nerve.  The examiner concluded 
that the hyperpathia in the veteran's leg was caused, or the 
result of, the fragment wound he sustained during active 
duty.

The veteran also underwent a VA joints examination in March 
2004.  A physical examination revealed no underlying muscle 
involvement, and normal muscle strength of the hips and knee.  
There was evidence of neurologic involvement with deep tendon 
reflexes at 4+ patellar reflexes, bilaterally.  The right 
Achilles reflex was absent, and significant atrophy of the 
right calf musculature was reported.  The final diagnosis was 
radicular symptoms of the right lower extremity in 
association with evidence of neurologic involvement.  

The examiner related that the veteran had a significant 
disability but no obvious orthopedic pathology as it related 
to the superficial shrapnel injuries.  The examiner concluded 
that he could find no evidence of disability or functional 
impairment in association with multiple fragment wounds and 
was unable to identify any residual disability or functional 
impairment as it related to the multiple shrapnel injuries.

Legal Analysis.  Based on the above evidence, the Board finds 
that a 20 percent rating, but no more, is warranted for 
neurological damage.  The Board further concludes that a 
separate compensable rating for residual scarring of the 
right anterior shin is warranted.  However, a higher rating 
for a right medial calf scar is not warranted at this time.  

Neurological Involvement

The veteran is current rated at 10 percent disabling for a 
nerve injury to the right leg under DC 8623.  
Parenthetically, the Board notes that the nerve involvement 
has most recently been identified as the posterior tibial 
nerve and DC 8625 is most appropriate.

Under DC 8625, a 10 percent rating will be assigned for 
"mild" or "moderate" incomplete paralysis of the posterior 
tibial nerve.  A rating of 20 percent is warranted for 
"severe" incomplete paralysis.  Complete paralysis, defined 
as paralysis of all the muscles of the sole of foot, 
frequently with painful paralysis of a causalgic nature, toes 
cannot be flexed, adduction is weakened, and with impairment 
of plantar flexion, warrants a 30 percent disability rating.

The introductory note to Diseases of the Peripheral Nerves 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild or, at 
most, moderate degree.  

The Board also notes that for neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated at a 
maximum equal to severe incomplete paralysis.  The maximum 
for neuritis not characterized by organic changes will be 
that for moderate incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  

Moreover, the rating schedule provides that neuralgias 
characterized by dull and intermittent pain of a typical 
distribution so as to identify the nerve, is to be rated on 
the same scale with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2004).

In this case, the Board finds that a 20 percent rating, for 
"severe" incomplete paralysis of the posterior tibial nerve 
is warranted.  To that end, the Board is persuaded by the 
veteran's on-going complaints of a burning pain, severe at 
times.  This indicates to the Board that the veteran's 
subjective symptoms are consistent with a severe sensory 
disturbance.  

Next, while the veteran has had essentially normal motor 
strength, the Board places significant probative value on the 
most recent VA joints examination which reported that the 
right Achilles reflex was absent and there was 
"significant" atrophy of the right calf musculature.  Given 
that there is a loss of reflexes and muscle atrophy, the 
Board finds this evidence most consistent with "severe" 
incomplete paralysis, which warrants a 20 percent rating.

However, no more than a 20 percent rating is warranted at 
this time.  As noted above, the criteria for "complete" 
paralysis of the posterior tibial nerve includes paralysis of 
all muscles of the sole of the foot, the toes cannot be 
flexed, adduction is weakened, and plantar flexion is 
impaired.  Although there was "some question" as to 
weakness of the dorsiflexion of the right foot noted in the 
March 2004 VA joints examination, plantar flexion was 
reported to be normal.  Moreover, there is no evidence of 
paralysis of all the muscles of the sole of the foot as 
evidenced by a finding of normal inversion and eversion of 
the foot.  

The relevant regulations provide for a maximum rating equal 
to "severe" incomplete paralysis with loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain.  In 
this case, the veteran's signs and symptoms are consistent 
with the criteria of "severe" incomplete paralysis.  
Therefore, a rating of 20 percent, but no more, is warranted 
at this time.

The Board also finds that the now-current rating contemplates 
the veteran's complaints of pain, weakness, and fatigability 
and, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
than 20 percent rating.  

Significantly, the Note under the rating schedule for 
Peripheral Nerves specifically provides that the maximum 
rating with loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, is equal to "severe" 
incomplete paralysis.  As the objective medical evidence is 
consistent with severe incomplete paralysis, and complete 
paralysis is not shown, the Board finds that a higher rating 
is warranted.  

Accordingly, the Board finds that the veteran's subjective 
complaints and objective medical evidence are contemplated in 
the currently-assigned 20 percent rating and indicia of a 
higher rating are not shown.

Residual Scarring

As a procedural matter, the Board notes that the veteran was 
initially assigned a noncompensable rating for residuals of 
shell fragment wounds to both legs and the right arm, without 
any distinction between the location of residual scarring.  

By rating decision dated in March 1999, the RO separately 
considered residual scarring of the right arm (which was 
assigned a noncompensable rating), as distinct from residual 
scarring of the right anterior shin and medial calf, which 
were assigned a single 10 percent rating.  

Based on the evidence discussed below, the Board concludes 
that separate 10 percent ratings are in order for both the 
right anterior shin scar and for the right medial calf scar.  

While this appeal was pending, the applicable rating criteria 
for skin disorders, 38 C.F.R. § 4.118, were amended effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
The timing of this change requires the Board to first 
consider the claim under the pre-amended regulations for any 
period prior to the effective date of the amended diagnostic 
codes.  Thereafter, the Board must analyze the evidence dated 
after the effective date of the amended regulations and 
consider whether a rating higher than the pre-amended rating 
is warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

The RO rated the veteran's residual scarring under DC 7804.  
The Board will also consider the pre-amended and amended 
versions of DC 7801, 7802, 7803, and 7805, as applicable.  

Pre-Amended Criteria.  Under the pre-amended criteria, a 10 
percent evaluation was warranted under DC 7804 for 
superficial scars that were tender and painful on objective 
demonstration.  A 10 percent evaluation was also warranted 
under DC 7803 for superficial scars that were poorly 
nourished with repeated ulceration.  All other scars were 
rated based on the limitation of the part affected.  

In this case, the Board finds that a 10 percent rating is 
warranted under the pre-amended regulations for a right 
anterior shin scar and for a right medial calf scar.  
Specifically, in a September 1998 VA examination, two scars 
on the right leg were noted: one of the right anterior shin 
and one on the right medial calf.  The examiner stressed that 
there was sensitivity present on both scars and tenderness to 
both scars.  

As noted above, a 10 percent rating will be assigned under DC 
7804 with superficial scars which are tender and painful on 
objective demonstration.  As tender and painful scarring is 
noted in the September 1998 VA examination, the Board finds 
that a 10 percent rating is warranted for each scar under the 
pre-amended regulations.  

However, no higher rating is warranted under the pre-amended 
regulations for either the right anterior shin scar or the 
right medial calf scar.  First, a 10 percent rating is the 
highest available under DC 7803 for superficial, poorly 
nourished scars.  As such, a higher than 10 percent rating is 
not available under this diagnostic code, regardless of the 
severity of the scarring.  Further, the September 1998 VA 
examination report specifically concluded that there was no 
limitation of function of the right lower leg on account of 
residual scarring.  Accordingly, DC 7805 (based on limitation 
of function of part affected) is not for application.

Amended Criteria.  Having determined that a 10 percent rating 
is warranted for the right anterior shin scar, and a separate 
10 percent rating is warranted for the right medial calf scar 
under the pre-amended regulations, the Board will consider 
whether a higher than 10 percent rating is warranted for 
either scar under the amended regulations.  

Under the amended regulations, DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 6 sq. in. (39 sq. cm.)  A 20 percent evaluation will 
be assigned if the area exceeds 12 sq. in. (77 sq. cm.)  If 
the area involved exceeds 72 sq. in. (465 sq. cm.), a 30 
percent evaluation will be assigned.  A 40 percent disability 
will be warranted if the area exceeds 144 sq. in. (929 sq. 
cm.)

Moreover, DC 7802 pertains to scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion.  Specifically, under DC 7802, a 10 percent rating is 
warranted for an area or areas of 144 square inches (929 sq. 
cm.) or greater.  This is the highest rating available under 
this code.  

Unstable superficial scars will be rated as 10 percent 
disabling under DC 7803.  Note (1) indicates that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2): A superficial scar 
is one not associated with underlying soft tissue damage.  

Under DC 7804, superficial scars which are painful on 
examination will be rated as 10 percent disabling.  Note (1): 
A superficial scar is one not associated with underlying soft 
tissue damage.  Under DC 7805, other scars will be rated on 
limitation of function of affected part.  

After a review of the evidence, including the consideration 
of photographs associated with the claims file, the Board 
finds that there is no basis for a higher rating for the 
right anterior shin scar or for the right medial calf scar.  
The Board notes that the March 2004 VA scar examination 
report identified four separate scars on the right leg, three 
were described as small and non-tender, and one was 
identified as tender.  

First, a 2 cm. X 2 cm. scar was noted on the anterior medial 
side of the lower thigh.  The Board concludes that this is a 
separately identified scar from any previously considered.  
However, there is no basis for a separate compensable rating 
for this scar under the amended regulations as it was found 
to be well-healed, non-disfiguring, non-impairing, non-
tender, and without underlying soft tissue injury.  In 
addition, a higher rating is not warranted under the amended 
regulations as the total area involved is approximately 4 sq. 
cm., which is not entitled to a compensable rating under the 
amended regulations. 

Next, two scars were noted on the medial anterior area of the 
right shin.  The first was described as 4 cm. X 2 cm. scar.  
Although it is not precisely the size of the scars discussed 
in the September 1998 VA examination, the Board concludes 
that it is consistent with the size and location of the right 
medial calf scar, which is already assigned a 10 percent 
rating.

Nonetheless, the Board finds that a higher rating is not 
warranted under the amended regulations.  First, DC 7801 is 
not for application because there is no basis to conclude 
that the scar causes limitation of motion.  Significantly, 
the March 2004 VA examination report found that the scar was 
non-impairing, which indicates that there was no limitation 
of motion.  

Further, the current 10 percent rating is the highest 
available under amended DCs 7802, 7803, and 7804.  As such, a 
higher rating would not be available under these diagnostic 
codes regardless of the severity of the scarring.  Moreover, 
as the scar was determined to be non-impairing, there is no 
basis for a higher rating under DC 7805, which considers 
limitation of function of the affected part.  

In addition, a higher rating is not warranted under an 
amended DC 7801 as the total area involved with this scar is 
approximately 8 sq. cm., which is not entitled to a 
compensable rating under the new regulations. 

The second scar noted on the medical anterior area of the 
right shin was described as a 2 cm. X 2 cm. scar.  As above, 
the Board concludes that this is a separately identified scar 
from any previously considered.  However, there is no basis 
for a separate compensable rating for this scar under the 
amended regulations as it was found to be well-healed, non-
disfiguring, non-impairing, non-tender, and without 
underlying soft tissue injury.  Moreover, the total area 
involved is approximately 4 sq. cm., which is not entitled to 
a compensable rating under the new regulations. 

Next, the only tender scar identified in the March 2004 VA 
examination was a 2 cm. X 4 cm. vertical scar located on the 
anterior right shin.  While not the exact dimensions of the 
scars identified in the September 1998 VA examination, the 
Board finds that the description of this scar is most 
consistent with the right anterior shin scar, which is 
already assigned a 10 percent rating.  

As noted above, DC 7801 is not for application as there are 
no findings consistent with limitation of motion.  Moreover, 
a higher than 10 percent rating is not warranted under the 
amended regulations for a right anterior shin scar because 
this is the highest available under amended DCs 7802, 7803, 
and 7804.  

Further, the March 2004 VA examination report specifically 
noted that all the scars were non-impairing.  This suggests 
to the Board that there was no limitation of function of the 
affected part, and no basis for a higher rating under DC 
7805.  Finally, a higher rating is not warranted under the 
amended regulations as the total area involved is 
approximately 8 sq. cm., which is not entitled to a 
compensable rating under the new regulations. 

In sum, the Board notes that four scars were identified on 
the veteran's right lower leg in the most recent VA 
examination report.  The Board has concluded that two are 
consistent with the two scars identified in the September 
1998 VA examination, and a rating higher than 10 percent is 
not warranted for either scar.  The two remaining scars are 
not entitled to separate compensable ratings as they do not 
cause limited motion, are no greater than 8 sq. cm. in size, 
are not unstable, are not painful on examination, and do not 
effect limitation of function of the affected part.  
Therefore, the current, separate 10 percent ratings for a 
right anterior shin scar and a right medial calf scar are 
proper.

The Board has considered the veteran's written statements 
that his service-connected disabilities are worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of increased disabilities.

The Board recognizes the VA's duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran 
described in detail above, and finds the veteran's service-
connected disabilities are proper as currently assigned.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in March 2001 and March 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The issues on appeal were re-adjudicated and a supplemental 
statement of the case was provided to the veteran in June 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in 
the June 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in September 1998 and March 
2004.  The available medical evidence is sufficient for 
adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

A rating of 20 percent, but no more, for the residuals of a 
shell fragment wound to the right lower extremity, to include 
injury to the posterior tibial nerve, is granted subject to 
the law and regulations governing the award of monetary 
benefits.

A separate rating of 10 percent, but no more, for right 
anterior shin scar from a shell fragment wound to the right 
lower extremity is granted subject to the law and regulations 
governing the award of monetary benefits.

A rating in excess of 10 percent for a right medial calf scar 
from a shell fragment wound to the right lower extremity is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


